Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 01/13/2021, 01/20/2021, and 02/03/2021 was filed after the mailing date of the Final Rejection on 12/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
Claims 19, 28, and 32 have previously been canceled and claims 1-8, 12, 17, and 20-22 have been withdrawn. Claims 9-11, 13-16, 18, 23-27, 29-31, and 33-39 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s arguments filed on 01/20/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Upon reconsideration the examiner hereby withdraws the 35 U.S.C. 103(a) rejections of claims 9-11, 14, 15, 23, 24, 26, 27, 29-31, 33, and 37-39 over Cartier et al. (EP 2781652 A1), of claims 13, 16, 18, 25, and 36 over Cartier et al. (EP 2781652 A1) and Laukkanen et al. (US 2015/0367024 A1), and of claim 34 and 35 over Cartier et al. (EP 2781652 A1) as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections
Upon reconsideration the examiner is applying the following rejections of the claims are maintained for reasons of record and the following. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10, 14, 15, 23, 26, 27, 31, 33, and 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1).
Cartier et al. teach a wet-laid nonwoven for medical, etc., having a basis weight of 40-160 g/m2 (grammage) and a tear index of 5-15 mNm2/g (ISO standard 1974-1990 E) comprising nonwoven fabric substrate (the gauze according to the instant specification page 28, line 7-32) of long fibers made from a mixture of synthetic and impregnated with nanofibrillar cellulose (NFC) for its entire thickness with 
the NFC being from wood with a diameter of the order of 20 nm and length of 0.1-1 μm; 
wherein the nonwoven fabric has a thickness:weight per unit of surface area (grammage) ratio of between 2 and 6 cm3/g, more advantageously of the order of 4.5 cm3/g, the nonwoven fabric is prepared by soaking nonwoven with NFC in water suspension followed by drying and exemplified a nonwoven with a grammage of 71.7 g/m2 and tear index of 10.72 mNm2/g and drying with glazing machine in example 2-3b (entire reference, especially abstract, paragraph 1-4, 11-13, 19, 24, 25, 27, 28, 33, 34, 40, 44, 45, 50, 51, 53, 56, 59, 62, 66, 81, and claims 1, 4-6, 9, 12, 14, and 15). The density of the wet-laid nonwoven is calculated to be 0.167-0.5 g/cm3 (167-500 kg/m3) based on the thickness:weight per unit of surface area (grammage) ratio of between 2 and 6 cm3/g (density=grammage/thickness).
With regard to the limitation of the product being packed in claim 39, it would be reasonable to assume the medical wet-laid nonwoven taught by Cartier et al. being packed; or alternatively, can be packed, i.e., it is not inventive to pack a medical product after production. 
Cartier et al. do not specify the exact same length and density of the NFC.
This deficiency is cured by the rational that a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap with or do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, such as in the instant rejection. 
have the same properties. In the instant case, the claimed range of length of the NFC is exceeding 1 μm and the range of length of the NFC taught in the prior art is 0.1-1 μm and therefor, close enough to the claimed range while the NFC taught by prior art have the same enhanced mechanical strength such as tear index on non-woven fabric as the claimed NFC, i.e., having the same property. Furthermore, according to the instant specification, the length of NFC “may exceed 1 μm” (the full paragraph on page 8), i.e., ≤1 μm is also suitable.
The claimed range of density of the medical product is 300-700 kg/m3 and the range of range of density of the medical product taught in the prior art is 67-500 kg/m3 by weight and therefor, overlaps with the claimed range. The density of the medical product is not specified as bulk density according to ISO 534. As a practical matter, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ indented material differs and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1) as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
.

Claims 9-11, 13-16, 18, 23, 24-27, 20-31, 33, and 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1) in view of Laukkanen et al. (WO 2014/128354 A1).
The teachings of Cartier et al. are discussed above and applied in the same manner. Cartier et al. also teach the wet-laid nonwoven comprising additives (paragraph 40).
Cartier et al. do not specify: i) the exact same density of the NFC; ii) the exact same length of the NFC; iii) NFC being oxidized and anionically chemically modified; iv) the viscosity of the NFC; and v) the additives including a therapeutic agent.
The 1st deficiency is cured by the rational that a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap with each other, such as in the instant rejection. 
The claimed range of density of the medical product is 300-700 kg/m3 and the range of range of density of the medical product taught in the prior art is 67-500 kg/m3 by weight and therefor, overlaps with the claimed range. The density of the medical product is not specified as bulk density according to ISO 534. As a practical matter, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ indented material differs and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the 
The 2nd-5th deficiencies are cured by Laukkanen et al. who teach hydrogel of bundles of plant derived nanofibrillar cellulose (NFC-N) or NFC treated with TEMPO-mediated oxidation (2,2,6,6-tetramethylpiperidine-1-oxy radical, also anionically chemically (NFC-L) being incorporated in a gauze or non-woven material for making wound treatment (page 8, line 19-29, page 10, line 35-38, page 12, line 25-35, and page 21, line 31-34 and claims 1-5, 7-9, 13, and 15) which further comprising bioactive agents (page 18, line 18-34, claim 11), i.e., wound dressing, with:
the diameter and length of NFC being 2-200 nm and 0.5-10 μm, respectively, (page 14, line 5-21);
the diameter and length of NFC-N and zero shear viscosity and yield stress of  [NFC-N] @0.5% by weight in water being 7 nm, several μm, 8000 Pa.s, and a of 5 Pa, respectively and the diameter and length of NFC-L and zero shear viscosity and yield stress of  [NFC-L] @0.8% by weight in water being 2-6 nm, 500-2000 nm, 35000 Pa.s, and a of 22 Pa, respectively, (page 16, line 25-38, page 27, line 26 - page 28, line 9);
and the viscosity being > about 100 Pa.s at a shear rate of 10 rpm (0.167 s-1) at a [NFC-L] of 0.5% by weight in water (figure 2), i.e., >> about 100 Pa.s at shear rate 10 rpm for a [NFC-L] of 0.8% by weight in water.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to replace the NFC in the composition taught by Cartier et al. with the NFC with the length of 0.5-10 μm taught by Laukkanen et al. NFC with a length of 0.5-10 μm being suitable 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to specify NFC in the composition taught by Cartier et al. being non-treated (NFC-N) or oxidized with TEMPO (NFC-L) with the viscosity characteristic taught by Laukkanen et al. of NFC-N or NFC-L. Both NFC and TEMPO oxidized NFC being suitable for wound treatment was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose as a wound dressing material.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to specify additives in the composition taught by Cartier et al. including bioactive agent. Incorporating bioactive agents in wound treatment composition comprising NFC was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from it having been used in the prior art, and from it being recognized in the prior art as useful for the same purpose of wound treatment.
	
	
Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1) and Laukkanen et al. (WO 2014/128354 A1) as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
The teachings of Cartier et al. are discussed above and applied in the same manner. According to “Glazing” the process of glazing is through pad rollers (the paragraph under “The process”), i.e., pressed between rollers and defined as nip.

Claims 9-11, 13-16, 18, 24-27, 29, 30, 31, 33, and 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) in view of Cartier et al. (EP 2781652 A1).
The teachings of Laukkanen et al. are discussed above and applied in the same manner. With regard to the limitation of the product being packed in claim 39, it would be reasonable to assume the medical wet-laid nonwoven taught by Cartier et al. being packed; or alternatively, can be packed, i.e., it is not inventive to pack a medical product after production. 
Laukkanen et al. do not specify: i) the same soaking and dewatering steps in incorporating NFC hydrogel in a gauze or non-woven material; ii) the grammage of the gauze product in claims 14 and 26, the tear index of the gauze product in claim 36, and the bulk density of the gauze product in claim 38.
These deficiencies are cured by Cartier et al. whose teachings are discussed above and applied in the same manner.

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Laukkanen et al. and Cartier et al. to specify the grammage, the tear index, and the bulk density of the gauze product taught by Laukkanen et al. being 40-160 g/m2 or 71.7 g/m2, 5-15 mNm2/g or 10.72 mNm2/g, and 167-500 kg/m3, respectively. A wound-treating NFC impregnated nonwoven gauze having grammage, tear index, and bulk density of 40-160 g/m2 or 71.7 g/m2, 5-15 mNm2/g or 10.72 mNm2/g, and 167-500 kg/m3, respectively, was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.	
	
	Claim 23  is rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) and Cartier et al. (EP 2781652 A1) as evidenced by What’s The Difference? Woven vs. Non-Woven Gauze (https://dukal.com/blog/products/woven-vs-non-woven-gauze).
The teachings of Laukkanen et al. are discussed above and applied in the same manner.
According to “What’s The Difference? Woven vs. Non-Woven Gauze”, nonwoven is made from poly Rayon *1st paragraph on 2nd page) which is synthetic.

Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) and Cartier et al. (EP 2781652 A1) as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
The teachings of Laukkanen et al. and Cartier et al. are discussed above and applied in the same manner. Cartier et al. teach drying with glazing machine.
According to “Glazing” the process of glazing is through pad rollers (the paragraph under “The process”), i.e., pressed between rollers and defined as nip.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 01/2021, have been fully considered but they are moot in view of new ground of rejections. With regard to the document related to EPO with regard to the grating of EP 2781652 B2 that the length of nanofibrillar cellulose should have length in nano range:
first of all, the prior art in the rejections of record is EP 2781652 A1, not EP 2781652 B2.

Thirdly, according to the new prior art Laukkanen et al. (WO 2014/128354 A1), which has the same assignee as the instant application, the term "nanofibrillar cellulose" or "NFC" encompass nanofibrillated cellulose (NFC) and microfibrillated celluloses (MFC) and nanocelluloses and nanofibrillated cellulose are synonyms (page 8, line 19-26) and 
NFC having a diameter and a length of NFC being 2-200 nm and 0.5-10 μm, respectively, (page 14, line 5-21).
According to Lin et al. (Nanocellulose in biomedicine: Current status and future prospect, https://www.sciencedirect.com/science/article/pii/S0014305714002493) nanocellulose includes nanofibrillated cellulose (NFC) and microfibrillated cellulose (MFC) and both are synonyms (abstract and the 1st paragraph under “1. What is nanocellulose? – Types and productions”).
Thus it is commonly recognized that nanofibrillated cellulose includes both nanofibrillated cellulose and microfibrillated cellulose.
Lastly, if the definition of “nano” according to EPO limiting the length in nano range is correct according to applicants, then the characterization of the claimed nanofibrillar cellulose is not correct according to EPO either: the claimed nanofibrillar cellulose has a length exceeding 1 μm, and should not be claimed as nanofibrillar cellulose.
	
Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612